Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160027                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MICHAEL ANTHONY MILLER and McKEA                                                                     Richard H. Bernstein
  MILLER,                                                                                              Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160027
                                                                    COA: 341139
                                                                    Oakland CC: 2016-152291-NO
  WB HOLDINGS, LLC, AIRTIME TRAMPOLINE
  PARK TROY, LLC, AIRTIME TRAMPOLINE,
  LLC, MICHIGAN AIRTIME HOLDINGS, LLC,
  MICHIGAN AIRTIME I, LLC, MICHIGAN
  AIRTIME II, LLC, MICHIGAN AIRTIME III,
  LLC, and SPRING LOADED I, LLC,
              Defendants-Appellees,
  and

  DOES, TRAMPOLINE PARKS AND SUPPLIES,
  LLC, CC IMAGE GROUP, INC., d/b/a CC
  IMAGE SPECIALTIES, ROBERT WALZ,
  WALZ ENGINEERING, LLC, NORBERTS
  ATHLETIC PRODUCTS, INC., NETTING
  PUCUDA, INC., and PUCUDA, INC.,
            Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 20, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           b0420
                                                                               Clerk